F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         AUG 29 2000
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


CORY DEAN LUMAN,

          Petitioner-Appellant,

v.

JOE WILLIAMS, Warden, Lea County
Correctional Facility; GARY
JOHNSON, Governor, State of New
                                                        No. 00-2200
Mexico; ROBERT PERRY, Secretary
                                                 (District of New Mexico)
of Corrections; NEW MEXICO
                                              (D.C. No. CIV-00-629-JP/LCS)
CORRECTIONS DEPARTMENT,
State of New Mexico; WACKENHUT
CORRECTIONS CORPORATION, a
Florida corporation; LEA COUNTY,
NEW MEXICO; ATTORNEY
GENERAL FOR THE STATE OF
NEW MEXICO,

          Respondents-Appellees.




                             ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this three-judge panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      The facts and issues in this case are identical to those in Rael v. Williams,

No. 00-2145, 2000 WL1051845 (10th Cir. July 31, 2000). Thus, our decision is

governed by the analysis and conclusions therein.

      Accordingly, this court GRANTS a certificate of appealability and

AFFIRMS the judgment of the district court as modified to dismiss the claim

cognizable under 28 U.S.C. § 2241 with prejudice; all other claims contained in

the petition are dismissed without prejudice.

                                                ENTERED FOR THE COURT:



                                                Michael R. Murphy
                                                Circuit Judge




                                         -2-